Citation Nr: 0614910	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-43 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for low back pain.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran had active military service from June 2000 to 
July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the available service medical records shows that 
at the appellant's November 1999 enlistment examination she 
was clinically evaluated as having a normal spine.  Beginning 
in September 2000, however, she began to be treated for 
complaints of back pain, and treatment continued periodically 
throughout the remainder of her active duty service.  The 
appellant was diagnosed with mechanical low back pain, as 
well as scoliosis.  Ultimately, a medical board discharged 
the veteran from active duty.  Unfortunately, a copy of the 
medical board discharge proceeding is not of record.  
Accordingly, further development is in order.

Further, in August 2003, the veteran was afforded a VA 
examination.  Alas, that examiner did not offer an opinion 
addressing the etiology of any current back disorder.  Hence, 
further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should contact the National 
Personnel Records Center and request 
that they provide a copy of the medical 
board proceeding that led to the 
veteran's discharge from active duty.  
If no additional service medical 
records are available, a formal written 
unavailability memorandum must be added 
to the claims file.

3.  Thereafter, the veteran's claims 
folder must be referred to the VA 
examiner who conducted the August 2003 
study.  Following his review of the 
folder the examiner must identify any 
current back disorder, and for each 
diagnosed disorder the examiner must 
offer an opinion whether it is at least 
as likely as not, i.e., is there a 
50/50 chance, that the disorder is 
related to service.  A specific opinion 
must be offered concerning the etiology 
of the previously diagnosed mechanical 
low back pain and scoliosis.  A 
complete rationale must be offered for 
any opinion provided.

4.  If the August 2003 examiner is not 
available, then the RO should schedule 
the appellant for a VA orthopedic 
examination to ascertain the nature and 
etiology of any current back 
disability, to include mechanical low 
back pain and scoliosis.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The examiner 
should identify any current back 
disorder.  For each diagnosed disorder 
the examiner must opine whether it is 
at least as likely as not, i.e., is 
there a 50/50 chance, that the 
disability is the result of an in-
service disease or injury.  A complete 
rationale must accompany any opinion 
provided.

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

6.  The RO must then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, the RO must 
issue a supplemental statement of the 
case, and provide the appellant and her 
representative with an opportunity to 
respond.   If the veteran failed to 
report for her VA examination, the SSOC 
must cite to 38 C.F.R. § 3.655.  A 
reasonable period of time should be 
allowed for response.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and arguments on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

